Citation Nr: 0704900	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for left eye retinal vein occlusion as a result of 
medication prescribed by a Department of Veterans Affairs 
physician for treatment of hepatitis C in 2003.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from December 1972 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran requested a videoconference hearing before a 
Veterans Law Judge.  This was scheduled for August 2005, and 
he failed to appear.  The Board will therefore proceed with 
the adjudication of the appeal.


FINDING OF FACT

The persuasive evidence demonstrates that left eye retinal 
vein occlusion was referenced as a possible consequence of 
interferon treatment in the March 2003 consent form signed by 
the veteran; there is no disability proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care, nor was the eye disorder an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for left eye 
retinal vein occlusion as a result of VA treatment have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.361 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(+a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in December 2003 and September 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met.  All identified and 
authorized records relevant to the matter have been requested 
or obtained.  Because of the decision in this case, any 
failure of VA to notify the veteran of the duty to notify and 
duty to assist in claim involving a disability rating and an 
effective date for the award of benefits is harmless error.  
The Board finds the available medical evidence is sufficient 
for an adequate determination.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the veteran's claim for compensation was received on 
August 2003.

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (Jul. 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).  

The RO considered 38 C.F.R. § 3.361 in its statement of the 
case.  The Board points out that this new regulation merely 
codified the existing statutory provisions of 38 U.S.C.A. § 
1151.  The language of the new regulation is in no way 
liberalizing and is not significantly different from the 
standard considered prior to September 2, 2004, when 
38 C.F.R. § 3.358 applied.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so. See Owens 
v. Brown, 7 Vet. App. 429 (1995).

In this case, the veteran entered into a medication therapy 
study at VA for people who had hepatitis C in March 2003.  On 
March 3, 2003, he signed a consent form which indicated that 
in rare instances eye disorders including hemorrhage, 
blockage of retinal artery and vein, or other eye 
abnormalities could occur, which might decrease vision (about 
1% of patients).  VA records show he had his initial 
appointment for medication screening and he was educated on 
personal injection of Peg Intron, the interferon on March 19, 
2003.  On March 26, 2003, he was seen for his second nurse 
appointment and he reported he was doing well with limited 
side effects to the first injection, mostly he felt tired and 
had mild flu-like symptoms.  He received another injection in 
early April 2003, at which time he denied any symptoms other 
than mild flu-like symptoms.  Also in April 2003, he 
underwent VA ophthalmology consultation.  At that 
consultation, it was noted he was about to start interferon 
therapy and required a pre-treatment evaluation.  The veteran 
reported hypertension and no family history of glaucoma.  On 
eye examination, the eyes were 20/20 with correction.  Slit 
lamp examination showed arcus senilis of both eyes.  Tension 
by applanation at 1 PM 18 in each eye.  Fundus exam showed a 
CD ration of 0.2 in each eye.  The media were clear in both 
eyes and the posterior poles were essentially unremarkable in 
both eyes.  In a June 2003 optometry consultation report, the 
veteran was noted to complain of slight blurred vision.  The 
examiner noted that the veteran refused dilation of the eyes 
at this time.  The impression was suspect glaucoma, no signs 
of neuritis, color vision normal, retinal vessels appear 
normal through a nondilated pupil.  There was no retinal 
edema or exudate cotton wool patches.  Ophthalmology 
consultation in August 2003 reflects that the interferon 
treatment was stopped two months back because he could not 
tolerate it.  Hemorrhages of the retina were observed in the 
left eye.  The impression was myopia, presbyopia, left sided 
blurring of vision with hyperemic optic nerve and possible 
resolving branch retinal vein occlusion.  

The veteran was seen by ophthalmologist D. DiL., Jr., M.D., 
Ph.D. in September 2003.  He reported decreased, blurred 
vision.  There was hypertensive retinopathy in both eyes and 
perfuse central retinal vein occlusion in the left eye.  The 
assessment was perfused central retinal vein occlusion in the 
left eye; hypertensive retinopathy with A-V changes in both 
eyes; and partial PVD in the right eye.  He was advised to 
stop smoking.

In March 2004, a VA examiner reviewed the claims folder and 
opined that it was at least as likely as not that the left 
eye lesions were secondary to interferon treatment.  He also 
opined that the current eye problems could not be attributed 
to medical error, negligence or improper care.  The examiner, 
who reviewed the entire claims folder, pointed out that the 
signed consent form clearly indicated the probability of side 
effects, including eye disorders such as blockages of the 
retinal arteries or veins or other eye disorders that might 
decrease vision.  The examiner noted that the event was a 
consequence of medical treatment properly administered with 
expressed consent of the veteran.  He concluded that the 
treatment given was entirely appropriate and occurred with 
the full consent of the veteran.  

The Board notes that the doctor who rendered the March 2004 
opinion inaccurately observed that the signed consent form 
was dated in January 2003, when it was actually dated and 
signed by the veteran in March 2003.  Moreover, although the 
doctor observed that the injections began sometime between 
March and August 2003, it is uncontroverted that the 
injections began in March 2003 and appear to have continued 
until June 2003.  These discrepancies do not change the 
overall probative value of the March 2004 opinion, because 
the consent form was signed before or contemporaneous with 
the first injection.  

Based upon the evidence of record, the Board finds 
entitlement to compensation for left eye retinal occlusion as 
a result of the interferon treatment, is not warranted.  The 
Board further finds that VA medical opinion dated in March 
2004 is persuasive that the veteran's left eye retinal 
occlusion is not the result of a VA failure to timely 
diagnose and properly treat an injury or disease.  It is 
uncontroverted that the left eye retinal occlusion is due to 
interferon treatment.  However, as such an eye disorder was 
listed in the signed consent form, it was not an event not 
reasonably foreseeable.  There is no present disability shown 
to have been proximately due to VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing medical care.  
Additionally, the left eye retinal occlusion was not an event 
not reasonably foreseeable.  As stated by the examiner in 
March 2004, the eye complications were a listed, foreseeable 
consequence specifically included in the consent form.  

Although the veteran believes he has left eye retinal 
occlusion due to VA error, he is not a licensed medical 
practitioners and is not competent to offer opinions on 
questions of medical causation.  Grottveit, 5 Vet. App. 91.  
Although he charges that an examination should have been 
given prior to the March 2003 injection, he does not 
demonstrate that that would have affected the development of 
the retinal occlusion.  Moreover, the April 2003 'pre-
therapy' ophthalmology consultation revealed no abnormalities 
prompting the examiners to exclude him from the study.  
Moreover, although he charges that he was not provided 
dilation of the eyes in the April 2003 examination, there is 
no evidence to show the examination was inadequate.  
Parenthetically, the Board notes that the veteran refused 
dilation in a June 2003 optometry consultation.  In sum, 
there is no competent evidence demonstrating that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider or that VA furnished hospital 
care, medical or surgical treatment, or examination without 
the veteran's informed consent.  Therefore, the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

VA compensation pursuant to 38 U.S.C. § 1151 for left eye 
retinal vein occlusion is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


